— Order, Family Court, New York County, (Lori S. Sattler, J.), entered on or about December 27, 2011, which, after a fact-finding hearing, dismissed the petition seeking an order of protection against respondent, unanimously affirmed, without costs.
While the Family Court may have erred in precluding testimony regarding threats that respondent allegedly made toward petitioner in 2009 and 2010 since the previous petition was concluded by stipulation, on consent of the parties, and the issues were not adjudicated on the merits (see Brown v Keating, 166 AD2d 220, 220 [1st Dept 1990]), the court carefully evaluated the testimony concerning the most recent claims and found the petitioner to not be credible. Thus, we see no reason to disturb the court’s findings and conclusions. Concur — Tom, J.E, Andrias, Friedman, Freedman and Clark, JJ.